Case: 14-5029      Document: 11      Page: 1     Filed: 07/31/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                    ANTONIO COLBERT,
                     Plaintiff-Appellant,

                                v.

                      UNITED STATES,
                      Defendant-Appellee.
                    ______________________

                          2014-5029
                    ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:13-cv-00918-FMA, Judge Francis M.
 Allegra.
                ______________________

                        ON MOTION
                    ______________________

                          PER CURIAM.
                           ORDER
    Antonio Colbert moves for leave to proceed in forma
 pauperis. He also submits a “motion for res judicata.”
    Upon consideration thereof,
    IT IS ORDERED THAT:
Case: 14-5029    Document: 11    Page: 2    Filed: 07/31/2014



 2                               COLBERT   v. US



     (1) The motion for leave to proceed in forma pauperis
 is granted.
     (2) The mandate is recalled, the court’s dismissal
 order is vacated, and the appeal is reinstated. The United
 States has 21 days from the date of this order to file its
 informal brief.
     (3) The “motion for res judicata” is denied. To the
 extent that the motion for res judicata is arguing the
 merits of his appeal, those arguments belong in his brief.




                                   FOR THE COURT

                                    /s/ Daniel E. O’Toole
                                    Daniel E. O’Toole
                                    Clerk of Court
 s24